Judgment, Supreme *503Court, Bronx County (Edward Davidowitz, J.), rendered May 26, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 23At to 8V4 years, unanimously affirmed.
Since defendant failed to advance the claims he now makes before the trial court (see, Purkett v Elem, 514 US 765), his claims are unpreserved for appellate review (see, People v Rivera, 225 AD2d 392, 393, lv denied 88 NY2d 969). The trial court properly concluded that the race-neutral reasons offered by the prosecutor for the peremptory challenges in question were nonpretextual, in that they were based upon bona fide concerns as to residence, demeanor, and occupation (see, People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103). The court’s findings in this regard are entitled to great deference (People v Hernandez, 75 NY2d 350, affd 500 US 352). Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.